In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00112-CV

ODEH GROUP, INC.; JAMAL ODEH,             §    On Appeal from the 153rd District Court
INDIVIDUALLY AND ON BEHALF OF
MPBE, LLC; AND ANDALUSIA DESIGN
& CONSTRUCTION, INC., Appellants
                                          §    of Tarrant County (153-300596-18)

V.

                                          §    February 25, 2021
BADY SASSIN, INDIVIDUALLY;
FERNANDO SANCHEZ, INDIVIDUALLY;
AND AWAD SALEH ABDELQADAR,
Appellees                                 §    Memorandum Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court’s judgment to

provide that Odeh Group, Inc.; Jamal Odeh, individually and on behalf of MPBE,
LLC; and Andalusia Design & Construction, Inc.’s claims are dimissed without

prejudice, and we affirm the trial court’s judgment as modified.

       We order that Appellants Odeh Group, Inc.; Jamal Odeh, individually and on

behalf of MPBE, LLC; and Andalusia Design & Construction, Inc., jointly and

severally, pay all costs of this appeal.


                                           SECOND DISTRICT COURT OF APPEALS


                                           By _/s/ Elizabeth Kerr__________________
                                              Justice Elizabeth Kerr